UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6444


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DENNIS HOLLAND,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       Thomas David
Schroeder, District Judge. (1:03-cr-00264-TDS-1)


Submitted:    October 27, 2009              Decided:   December 14, 2009


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Holland, Appellant Pro Se.     Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dennis     Holland   appeals    the    district     court’s        order

denying     Holland’s    motion   to    compel   the   Government       to    file   a

substantial assistance motion.            We have reviewed the record and

find   no    reversible    error.       Accordingly,     we     affirm       for   the

reasons stated by the district court.              United States v. Holland,

No. 1:03-cr-00264-TDS-1 (M.D.N.C. Feb. 18, 2009).                      We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in    the   materials      before    the    court      and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                         2